--------------------------------------------------------------------------------


WORKING INTEREST PURCHASE AGREEMENT


This agreement is entered into on this 12th day of June, 2007 by and between
Rabb Resources Limited, a Louisiana Corporation, Rabb Contracting Company, LLC,
a Louisiana Corporation, and Claude L. Rabb, an individual, herein collectively
referred to as “Assignor/Operator,” and Hyperdynamics Corporation, (a Delaware
corporation herein also referred to as the “Parent Company”), HYD Resources
Corporation, (a Texas Corporation and wholly owned subsidiary of Parent Company
and also referred to herein as “HYDR”), and HYDR's wholly owned subsidiary,
Trendsetter Production Company, (a Mississippi corporation also referred to as
“Acquiring Company” and “TPC”), hereinafter the Parent Company, HYDR, a TPC are
collectively referred to as “Assignee”.


WITNESSETH:


WHEREAS, Assignor/Operator owns 100% of the working interest in those properties
listed on Exhibit “B” attached hereto and made a part hereof; and
Assignor/Operator and Assignee have come to an agreement whereby Assignee shall
acquire 85% of the working interest of Assignor/Operator in said properties, and
that said properties together with any new leases or properties shall be
operated and developed pursuant to this agreements and related agreements; and


WHEREAS, the parties are desirous that this agreement be formalized for purposes
of particularizing all aspects of same;


THEREFORE, KNOW ALL MEN BY THESE PRESENT that Assignor/Operator and Assignee do
hereby agree as follows, to-wit:


PROPERTIES AND RIGHTS TO BE ASSIGNED


1.  That Assignor/Operator shall assign to Assignee 85% of all of
Assignor/Operator’s working interest ownership in the producing wells, disposal
wells and oil and gas leases described on Exhibit “B” attached hereto, together
with a corresponding interest in any and all existing production and presently
non-producing mineral leasehold acreage held by said production, all equipment
(both surface and down-hole) utilized in the existing production activities (see
Exhibit “C” attached hereto) and all contract rights involving access roads,
disposal wells and any other property rights or incidents of ownership relating
to or any way affecting the oil, gas and mineral leases and wells in question.
All property and rights acquired by Assignee hereunder are also referred to as
the “Acquired Property”, herein.


2.  It is understood by and between the parties that the aforesaid working
interest ownership which is to be transferred by Assignor/Operator to Assignee
shall be burdened by royalties and/or overriding royalties totaling no more than
25% of production with the exception of the “Peabody LBM” lease which has a
total royalty and overriding royalty burden of no more than 27.46%. Upon
execution of this agreement, if there are royalties less than 25% in any of the
properties, the royalties for those properties will not be adjusted to or
re-traded to 25% but shall remain at the lower amount.


3.  The actual assignment Assignor/Operator shall execute in favor of Assignee
shall warrant title insofar as acts of Assignor/Operator are concerned, and
consequently the properties shall be sold subject to no liens and/or
encumbrances. Assignor/Operator shall provide Assignee on July 1, 2007 with a
title opinion setting forth and disclosing the record ownership of the wells and
leases in question.


OPERATOR DESIGNATION


4.  Assignor/Operator shall retain its status as the formally designated
operator of the wells, leases, properties and contract rights affected by this
assignment along with additional property acquired pursuant to and in accordance
with the terms of this agreement. Moreover, an Operating Agreement and
Accounting Procedure for Joint Operations containing standard and regionally
acceptable provisions shall be negotiated and executed by the parties on or
before July 01, 2007.
 
Confidential - Trendsetter Production Company
1 of 10

--------------------------------------------------------------------------------



CLOSING AND CONSIDERATION


5.  The closing of this agreement occurs when it is signed by all parties
(“closing”). The assignment of the properties and rights contemplated herein
shall occur on July 1, 2007. All assignment documents shall be held by
Assignor/Operator’s attorney and delivered to Assignee simultaneously with the
final payment of the total purchase price as contemplated in Paragraphs 6 and 7
of this agreement.


6.  The consideration to be paid by Assignee to Assignor/Operator at closing
shall be the sum of $100,000 in cash together with the transfer to Claude L.
Rabb of 100,000 shares of the common stock of Hyperdynamics Corporation, the
subsequent transfer of which shall be restricted pursuant to SEC rule 144 for
unregistered stock. This restriction shall be noted on the stock certificate.
Moreover, the 15 % working interest which will be retained by Assignor/Operator
in the Acquired Property shall be a fully carried working interest and
consequently any and all operating costs associated with the existing production
shall be the responsibility of Assignee. Consequently, no operating expenditures
of any kind will be applied to or deducted from the production revenues
attributable to the 15% retained working interest. Furthermore, no costs of any
kind arising from drilling operations will be attributable to the 15% working
interest. Drilling operations are defined as all activities directly involved in
the drilling, completing, and/or abandonment of new wells up to the point of
production capability, whether or not the well actually produces hydrocarbons.
Furthermore, the 15% working interest ownership of Assignor/Operator in any new
wells drilled on the conveyed leases or on new oil, gas and mineral leases shall
be calculated, managed and accounted for in parallel to Acquired Property under
this agreement, notwithstanding anything contained herein to the contrary.


7. No later than 60 days from closing an additional $1,150,000 in cash along
with an additional 100,000 shares of restricted common stock of Hyperdynamics
Corporation will be paid and issued by Assignee to Assignor/Operator or their
assigns. This payment shall be the final portion of the purchase price for the
Acquired Property and together with the amount paid at closing of this
agreement, shall be considered the total purchase price. If such payment is not
made or a new arrangement is not reached by 60 days from closing, this agreement
and all related agreements shall be deemed null and void, all interest in the
properties will be fully transferred back to Assignor/Operator, all money and
securities paid to Assignor/Operator shall be retained by Assignor/Operator, and
Assignee will be released from all obligations herein.


8.  The Assignee hereby promises to invest an additional $4,000,000 (herein
referred to as “Promised Funds”) in addition to the amount paid at closing. The
Promise Funds are promised in accordance with the provisions of this agreement
with the intent to maximize the return from the Acquired Property or new
properties as the case may be. Furthermore, Promise Funds, as spent, will be
applied to the cost of any and all operations associated with the
properties/leases/wells covered under this agreement, to include acquisition,
drilling, operating costs, geology, completion, abandonment, etc. and are not
part of any acquisition price.


BUDGET AND EXPENDITURES


9. Assignor/Operator shall submit for approval by Assignee a scheduled budget
for each month. The budget will include an accounting of expected operating
expenses, capital investment expenses, drilling expenses, acquisition expenses,
and all other such expenses expected in the budgeted period. Each budget will
specify how much is expected to apply to the Promise Funds commitment. This
budget shall be delivered to Assignee by the tenth day of the month preceding
the budgeted month. Upon approval of each monthly budget by Assignee, budgeted
funds will be transferred to Assignor/Operator by the 5th day of the budgeted
month. Assignee has ultimate authority to approve or disapprove all expenditures
and/or budgets submitted by Assignor/Operator. The budget process described
herein shall be further defined in an ultimately negotiated Operating Agreement.
 
Confidential - Trendsetter Production Company
2 of 10

--------------------------------------------------------------------------------


 
10. In accordance with the Operating Agreement referred to in paragraph 4
hereof, the Assignor/Operator must supply statements, receipts and any other
documentation verifying costs and expenditures within 15 days upon written
request by the Assignee, and Assignee will maintain a right to audit the records
of Assignor/Operator in perpetuity as long as this agreement or related
agreements pertaining hereto are in effect.
 
11.  The parties intend herein for the Promised Funds to be fully invested by
Assignee within eighteen (18) months of the signing of this agreement, and once
Promise Funds are fully expended, the 15% retained working interest of
Assignor/Operator will become a fully participating working interest whereby
Assignor/Operator will begin paying its pro-rata portion of all operating costs;
provided, however, that this participation shall not apply to drilling costs
associated with new drills. Whichever comes first, the completion of the
expenditure for the Promised Funds or the expiration of the eighteen (18)
months, the 15% working interest retained by Assignor/Operator will convert to a
fully-participating working interest as explained above, save and except for
drilling and completion costs associated with all new drills as defined earlier
in Paragraph 4 of this agreement. If Assignor/Operator does not request through
the formal budget process the full amount of the Promised Funds by the
expiration of the eighteen (18) month period, Assignee cannot be held in default
for that reason.


DEFAULT AND FORFEITURE


12.  Should Assignee fail to make any payment within ten (10) days of its due
date, or fail to perform any other of the Assignee’s obligation, herein
described, upon thirty (30) days written notice, or should Assignee be or become
insolvent or be a party to any bankruptcy receivership proceeding prior to full
payment of all amounts payable hereunder, Assignor/Operator may regain the full
ownership and privileges of 35% additional working interest from Assignee in all
assets covered hereunder, and Assignee, by virtue of this Agreement, hereby
pledges to facilitate such transfer with all speed and diligence. If, however,
Assignee, remedies its financial obligation within thirty (30) days of written
notice, Assignee must immediately pay to Assignor/Operator 10% of the value of
the amount in arrears as penalty for default.


The remedies provided herein shall be cumulative and in addition to all other
remedies provided by law or equity or under the Uniform Commercial Code.


DEVELOPMENTAL DRILLING


13.  Assignor/Operator will provide requisite geological and/or engineering
reports to support additional drilling, and funds for this purpose shall be
requested and approved through the budget process referred to in paragraph 6
above.


14.  Assignor/Operator will provide requisite geological and/or engineering
reports to support completion and/or abandonment operations, and funds for this
purpose shall be requested and approved through the budget process referred to
in paragraph 6 above.


RESTRAINTS ON ALIENATION


15.  During a one hundred eighty (180) day period which begins with the transfer
of the 85% interest as defined herein, neither party can abandon, buy, or sell
its interest or obligations.


PREEMPTIVE AND RECIPROCAL RIGHTS


16.  The Assignee shall have the right beginning at the expiration of a one
hundred eighty (180) day period referred to in paragraph 15 above, and at any
time thereafter while the contract and arrangement created hereby is in
existence, to purchase the entire interest in the wells, properties and leases
affected hereby, including any and all contract rights relating to disposal and
access, of Assignor/Operator, and Assignor/Operator shall be obligated, within
thirty (30) days of written notice to that effect, to facilitate the sale of
said interest and to accept from Assignee a price and consideration based upon
the price formula described in Exhibit “A” attached hereto.


17. Under no circumstances shall either party be forced to purchase the interest
of the other party. Notice of intent to sell must be made formally in writing to
the other party. The other party will have the priority right within thirty (30)
days of written notice to purchase said interest at a price determined by the
seller, but, in the case of Assignor/Operator sale, the price shall not exceed
the price as determined by the price formula contained in Exhibit “A”.


Confidential - Trendsetter Production Company
3 of 10

--------------------------------------------------------------------------------


 
18.  In the event Assignor/Operator would sell its interest to Assignee pursuant
to the arrangement set forth in paragraphs 16 and 17 above, any money remaining
of the Promised Funds not yet expended shall no longer be required to be spent
by Assignee. In the event Assignee would sell its interest to Assignor/Operator,
any money remaining not yet invested out of the Promised Funds shall not be
required to be paid by Assignee, with the understanding that Assignee shall not
be required in either event to purchase from Assignor/Operator the 200,000
shares of common stock of Assignee which was initially transferred to
Assignor/Operator as part of the purchase price for the execution of this
agreement.


RIGHT OF FIRST REFUSAL


19.  In addition to any rights and obligations of the parties established
herein, Assignee shall also have a right of first refusal to acquire 85% of the
interest of Assignor/Operator or any of its affiliates in the case that any
additional acquisitions (leases, wells, etc.) made by Assignor/Operator or its
affiliates, which are not funded by the Promised Funds described in Paragraph 5
of this agreement. Accordingly, Assignor/Operator shall no later than ten (10)
days prior to his planned acquisition inform Assignee in writing of the nature
and character of the proposed acquisition along with the terms and conditions of
the purchase, and Assignee shall have until the actual acquisition to pay 85% of
the acquisition cost and receive from Assignor/Operator 85% of the property so
acquired. If said property is acquired by Assignee, the provisions of this
agreement, to the extent applicable, shall cover and apply to the maintenance
and development of said property, but with it being understood that any working
interest retained by Assignor/Operator in said additional properties shall be
calculated, managed and accounted for in parallel to Acquired Property under
this agreement.


CONTROLLING DOCUMENT


20.  This agreement shall act as the controlling document for all related
documents including all exhibits and amendments to this agreement. Any clauses,
provisions, or procedures that might be construed as conflicting will be
subordinate to this agreement where appropriate. All amendments to this
agreement must have the agreement by signature of all parties involved.




WITNESSES:
 
ASSIGNOR/OPERATOR
     
illegible
 
RABB RESOURCES LIMITED
/s/ Mindy Murray
         
BY:
/s/ Claude L. Rabb
     
CLAUDE L. RABB
       
WITNESSES:
 
RABB CONTRACTING COMPANY, LLC
     
illegible
 
BY:
/s/ Claude L. Rabb
      CLAUDE L. RABB        
/s/ Mindy Murray
   
/s/ Claude L. Rabb
     
CLAUDE L. RABB, Individually




 
/s/ Melisa B. Reeves
   
NOTARY PUBLIC
   
MY COMMISSION EXPIRES AT DEATH
 



Confidential - Trendsetter Production Company
4 of 10

--------------------------------------------------------------------------------


 
WITNESSES
 
ASSIGNE:
     
illegible
 
HYPERDYNAMICS CORPORATION
     
illegible
 
BY:
illegible




 
/s/ Jami M. Caskey
   
NOTARY PUBLIC
   
MY COMMISSION EXPIRES AT DEATH
 



/s/ Mindy Murray
 
HYD RESOURCES CORPORATION
     
illegible
 
BY:
/s/ Jeremy G. Driver
     
JEREMY G. DRIVER




 
/s/ Melisa B. Reeves
   
NOTARY PUBLIC
 



/s/ Mindy Murray 
 
TRENDSETTER PRODUCTION COMPANY
     
illegible
 
BY:
/s/ Jeremy G. Driver
 
   
JEREMY G. DRIVER




 
/s/ Melisa B. Reeves
   
NOTARY PUBLIC
   
MY COMMISSION EXPIRES AT DEATH
 



Confidential - Trendsetter Production Company
5 of 10

--------------------------------------------------------------------------------


 
EXHIBIT A


BUYBACK FORMULA


X = ( CP - IP ) • PPBO • 2YR • WI% • ( CP / EP )


X: The price required to purchase Assignor/Operator working interest
 
CP: Current production in daily barrels of oil equivalent (3-month average)


IP: 53 barrels of oil produced daily


PPBO: Price per barrel of oil (3-month average from oil purchaser statements)


2YR: 24-month payout period


WI%: Percentage of Working Interest to be purchased net of all royalties


EP: Expected production as calculated by:


EP = CX / (AC / IP) + IP


AC: Initial acquisition costs, half of which was paid in cash at closing
 
CX: Capital Expenditures, not including initial acquisition costs (AC)

 

Confidential - Trendsetter Production Company
6 of 10

--------------------------------------------------------------------------------




EXHIBIT B


OIL, GAS AND MINERAL LEASES


1.         Oil and Gas Lease made November 1, 2001, by and between Armando P.
Ricci, Jr., as Trustee for the Howard B. Peabody 1989 Revocable Trust, et al,
Lessor and Verona Energy, Inc., Lessee, recorded in COB 417, page 151, Entry No.
257058 of the records of Concordia Parish, Louisiana; and


2.         Oil and Gas Lease made November 1, 2001 by and between Andrew L.
Peabody, et al, Lessor, and Verona Energy, Inc., Lessee, recorded in COB 393,
page 56, Entry No. 237326 of the records of Concordia Parish, Louisiana; and


3.         Oil, Gas and Mineral Lease dated (effective) August 7, 1991 from Conn
Memorial Foundation, Inc., et al, as lessor, to Oilwell Acquition Company, as
Lessee, filed for record under Register No. 194040 and recorded in COB 309, page
276 of the Records of Concordia Parish, Louisiana.


4.         Oil, gas and mineral lease executed by the State Mineral Board of the
State of Louisiana, as Lessor, in favor of Rabb Resources, Limited, as Lessee,
dated June 13, 2001, recorded August 14, 2001 in COB 391, page 815 of the
records of Catahoula Parish, Louisiana, and SL No. 17129 and affecting Tract
33513.


5.         That certain oil, gas and mineral lease executed by Andre Joseph
Karam, et al in favor of Claude Rabb, husband of Sheri Rabb, dated July 5, 2000,
filed August 2, 2000, and recorded at COB 386, page 62 as Registry No. 232120 of
the records of Concordia Parish, Louisiana, and which oil, gas and mineral lease
was extended by Extension of Oil, Gas and Mineral Lease dated June 23, 2001,
filed June 26, 2001 and recorded at COB 391, page 170 of the records of
Concordia Parish, Louisiana.


6.         An Oil, Gas and Mineral Lease by and between Tommy Joe Deville and
Camie Price Deville and Rabb Resources, Inc. recorded on April 10, 2006 as
Document No. 1305445 in COB 1749, page 985 of the records of Rapides Parish,
Louisiana. (Price #1 and Deville heirs #1 wells)


7.         Oil, Gas and Mineral Lease by and between Wheless Industries, Inc.
and Wagner Oil Company dated January 24, 2002 and recorded on July 9, 2002 in
COB 214, page 118 as Document No. 250059 of the records of Catahoula Parish,
Louisiana.


8.         Oil, Gas and Mineral Lease by and between Bryan Wagner, et al, and
Cat Oil, Inc. dated May 15, 2002 and recorded on July, 2002 in COB 214, page 271
as Document No. 250204 of the records of Catahoula Parish, Louisiana.


9.         Oil, Gas and Mineral Lease by and between David John Andrews and Cat
Oil, Inc. dated May 15, 2002 and recorded on May 15, 2002 in COB 214, page 271
as Document No. 250204, of the records of Catahoula Parish, Louisiana.


10.       Oil, Gas and Mineral Lease by and between Wagner Oil Company and Cat
Oil, Inc. dated May 1, 2002 and recorded on February 10, 2003 in COB 216, page
369 as Document No. 251398 of the records of Catahoula Parish, Louisiana.


11.       Oil, Gas and Mineral Lease by and between William R. Yakey, et al and
Rabb Contracting Co., LLC dated April 25, 2005 and recorded on April 7, 2005 in
COB 413, page 159 as Document No. 253587 of the records of Concordia Parish,
Louisiana.


PRODUCING WELLS


1.         PAUL 1 SU320; PRICE 001 - Serial No. 121099
2.         HUMBLE-TENSAS DELTA T044 - Serial No. 134417
3.         HUMBLE-TENSAS DELTA T-60 - Serial No. 136766
4.         DEVILLE HEIRS 001 - Serial No. 172875
5.         DEVILLE B 001 - Serial No. 228817
 

Confidential - Trendsetter Production Company
7 of 10

--------------------------------------------------------------------------------



6.         YAKEY 002 - Serial No. 174204
7.         CONN RA SUE; SL 7763 -KARAM 001 - Serial No. 164144
8.         CONN RA SUE; SL 7763 KARAM 001-ALT - Serial No. 204209
9.         PEABODY 002 - Serial No. 213803
10.       PEABODY 003 - Serial No. 214328
11.       PEABODY 005 - Serial No. 194163
12.       PEABODY 006 - Serial No. 198302
13.       PEABODY 007 - Serial No. 199817
14.       PEABODY 010 - Serial No. 206781
15.       PEABODY LBM 004 - Serial No. 185497
16.       PEABODY LBM 010 - Serial No. 195516
17.       PEABODY LBM 011 - Serial No. 198253
18.       PEABODY LBM 016 - Serial No. 203943
19.       BEE BRAKE SUB; CONN 001 - Serial No. 213739
20.       BEE BRAKE SUA; CONN 002 - Serial No. 214632


DISPOSAL WELLS


1.         FRED K CONN ET AL SWD 001 - Serial No. 86216
2.         FLOYD SWD 001 - Serial No. 170845
3.         YAKEY SWD 003 - Serial No. 178106
4.         PEABODY LBM SWD 005 - Serial No. 187698
5.         PEABODY SWD 001 - Serial No. 214315
6.         PEABODY SWD 004 - Serial No. 192704
7.         TDL-WAGNER SWD 001 - Serial No. 973155
8.         FERRIS SWD A-2 - Serial No. 123414
 

Confidential - Trendsetter Production Company
8 of 10

--------------------------------------------------------------------------------



EXHIBIT C
 
EQUIPMENT


Peabody 5, 6, 7 & 10


Description
 
Serial Number
(1) National J-150 triplex pump
 
6137
(1) Armco unidraulic vessels
 
77-169-L
(1) Armco unidraulic vessels
 
75-82-L
(1) LufkinC-228D-213-100
 
F119839S-496336
(1) Natco 6 x 27 1/2 treater
 
9B32101-01
(1) Goulds 3” x 2” SW pump
   
(1) 30 hp Westinghouse electric motor
 
P6066031005
(1) 40 hp Worldwide electric motor
 
0511457
(2) 400 bbl metal stock tanks
   
(2) 400 bbl metal SW tanks
   



Peabody LBM 4, 10, 11 & 16


Description
 
Serial Number
(1) National 4 x 27 1/2 treater (bad)
 
414797
(1) National 4 x 27 1/2 treater
 
412817
(2) 400 bbl metal stock tanks
   
(2) 400 bbl metal SW tanks
   
(1) 300 bbl metal SW tank
   
(1) Goulds 2” x 1 1/2” SW pump
 
L0549123
(1) Westinghouse 15 hp electric motor
 
AQ65101150001
(1) 86” pumping unit
 
0228-253-0013
(1) 320 Salzgitter 120” stroke
 
25511170
(1) Bethlehem 228D-205-64
 
S-505



Yakey


Description
 
Serial Number
(3) 210 bbl metal stock tanks
   
(1) Baker 4 x 27 1/2 treater
 
60647
(1) American 228-213-86
 
T20F86-3A-5040
(2) 300 bbl metal SW tanks
   



Peabody 2 & 3


Description
 
Serial Number
(1) Baker 4 x 27 1/2 treater
 
63191
(1) 4 x 27 1/2 treater
   
(4) 300 bbl metal stock tanks
   
(2) 300 bbl metal SW tanks
   
(1) 300 bbl metal tank (no good)
   
(1) 232 Waukesha engine
 
351985
(1) 1800 Series Gaso pump 2 1/2 - 4x6
 
18937
(1) Armco unidraulic vessels
 
81-216-L
(1) National J-165 triplex pump
   



Floyd S.W.D.


Description
 
Serial Number
Injection pump - Wheatley Triplex pump
                                  P300 - 7956  
2446
                              (1) 300 tank    

 

Confidential - Trendsetter Production Company
9 of 10

--------------------------------------------------------------------------------



EXHIBIT C CONTINUED


EQUIPMENT


HTD T-44 & T-60


Description
 
Serial Number
(1) 300 bbl metal stock tank
   
(2) 300 bbl metal SW tanks
    (1) Moran 4 x 20 treater     
(1) 310 Waukesha engine (busted block - bad)
 
327376
(1) Summit 3” x 1 1/2” SW pump model 2196 MTO335230
   
(1) American 114-143-64
 
T15F64-15-3657
(1) Cabot 160D-143-74
 
166B37
(1) 310 Waukesha engine
 
scratched off; Spec: G38688



Karem - Conn


Description
 
Serial Number
(1) 6 x 20 National treater
 
T5190001-03
(1) CR15 Grundfos SW pump
   
(2) 400 bbl metal stock tanks
   
(5) 400 bbl metal stock tanks (bad)
   
(2) Haywards 400 bbl fiberglass tanks
   
(1) #1 Sentinel 22852460G86
 
2507
(1) Lufkin C228D-213-86
 
E105393N-470421



Conn #2


Description
 
Serial Number
(2) Lide 300 bbl metal stock tanks
   
(1) Natco 4 x 20 treater
 
9741109-002
(1) Natco 4 x 20 treater (bad)
 
9A66401-09
(l) Lufkin C320D-298-100
 
AN17974E-268563



Paul Price (Section 41 T5N-R3E. API #17-079-20070)


Description
 
Serial Number
Pumping Unit - Lufkin
                                 Type TC2A3.5  
290 U
                              Power 30 HP electric motor    
Tanks - (2) 300 barrel stock tanks
   
              (1) 210 s.w. tank
                  (1) 4 x 20 Heater treater    
  (1) Gould Transfer Pump
 
ED469023
Power 5HP electric motor
   



Deville Heirs, (Section 3 T4N-R3E, API #17-079-20301)


Description
 
Serial Number
Pumping Unit - Lufkin
                                 Type TC2ATr.35B  
14U
Tanks - (1) 210 stock tank
                  (1) 300 s.w. tank                   (1) Gould Transfer pump
(bad)    



Confidential - Trendsetter Production Company
10 of 10 

--------------------------------------------------------------------------------